Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 21-30, 32-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lyne, U.S. pat. Appl. Pub. No. 2013/0305035, in view of Davis, U.S. pat. Appl. Pub. No. 2016/0196557.
	Per claim 21, Lyne discloses a computer-implemented method, comprising:
a) receiving, by a computing device (175, 250) from an access device (card reader 510) in communication with a portable device (210), an indication that a transaction is to be performed between the portable device and the computing device, the computing device operating in cloud environment (par 0037), the computing device being configured to communicate using a first communication protocol (e.g., secured IP) and to perform point of sale terminal processing comprising:
i) request/obtaining card data from the portable device through the access device (par 0051, 0062);
ii) generating and transmitting to an issuer (bank 253) an authorization request to process a payment (par 0046), wherein the portable device being proximate to the access device and configured to communicate using a second communication protocol, the access device providing a unified interface that enables the computing device to conduct transactions with a variety of portable devices that utilize a variety of corresponding communication protocols, e.g., NFC, WiFi (par 0067);
b) transmitting a first message requesting card data of the portable device, wherein the first message is transmitted using the second communication protocol, i.e., prompt user for tapping card (par 0031);
c) receiving by the computing device from the portable device via the access device a second message comprising card data, wherein the access device is configured to convert the second message from the second communication protocol (NFC) to the fist communication protocol, e.g., secured IP (par 0043, 0051-0052); and
d) in response to receiving the card data in the second message transmitted by the access device, transmitting by the computing device an authorization request message to an issuer computer (bank 253) associated with card data, the authorization request message comprising the card data and requesting authorization from the issuer computer to process the payment/transaction (see par 0045-0046).
	Lyne does not explicitly teach that the authorization request message transmitted to issuer comprises card data obtained from the portable device. However Davis discloses a conventional card payment system wherein the authorization request message transmitted to issuer typically comprises card data obtained from the portable device (see Davis, par 0005).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize such transmission of card data to the issuer because it would have enabled Lyne system to work with conventional card payment system (see Davis, par 0005).
	Lyne also does not explicitly teach transmitting the first message by the computing device to the portable device to request card data from the portable device. However, the 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the transmission of first message by the computing system to the access device because it would have enabled the computing device to obtain card data from the portable device (see Davis, par 0029).
Per claim 22, Lyne teaches executing logic of a transaction processing module of the computing device to process the transaction (see par 0046).
Per claim 23, Lyne does not explicitly teach providing a representational state transfer (REST) for communicating with the computing device. Lyne however teaches executing a browser-based POS application at the access device to conduct a sale transaction and payment processing in connection with the computing device (see par 0042). Such POS application is known to have the REST interface to conduct card payment service as disclosed by Davis (see Davis, par 0024). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize REST in Lyne because it would have enabled conducting card payment service.
Per claim 24, Lyne teaches that the portable device is configured to communicate with the access device over near field communication (see par 0067).
Per claim 25, Lyne teaches receiving data from another portable device using first communication protocol via the access device, e.g., wireless communication (see par 0067). Lyne also teaches performing second transaction with the (first) portable device via one or 
Per claim 26, Lyne teaches transmitting the authorization request message to a transport computer operated by an acquirer (see par 0046).
Per claim 27, Lyne teaches that merchant computing system comprising access device that can be operated like a thin client (see par 0069).
Per claim 28, Lyne teaches that first message requests payment account details from the portable device (par 0066), and the second message requests transaction data from the computing device (see par 0067).
Per claim 29, Lyne teaches that the second communication being NFC and the first communication being non-NFC (including other wired or wireless protocols) which is different from and is incompatible with the second communication (see par 0067).
Claims 30 and 35 are similar in scope as that of claims 21 and 23.
Per claims 32-33, Lyne teaches that first protocol is stateless protocol, i.e., Internet protocol and second protocol is stateful protocol, i.e., NFC (see par 0067).
Per claim 36, Lyne teaches performing update to transaction processing code stored at the computing device (see par 0066).
Per claim 37, Lyne teaches that the access device provides a unified transaction interface that enables the computing device operating in the cloud to conduct transaction with a variety of portable devices (see pars 0021-0023).
Per claims 38 and 40, in an alternate embodiment Lyne teaches incorporating additional POS functions at the access device to manage flow requests between portable device and 
Per claim 39, Lyne teaches managing a list of data objects (i.e., smartcard accounts) associated with the first message and the second message, i.e., processed transactions (see par 0066).

3.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lyne and Davis, further in view of Zarakas, U.S. pat. Appl. Pub. No. 2016/0307190.
	Lyne does not explicitly teach converting between EMV first generation and EMV second generation standard. However, Zarakas discloses a prior art POS system that utilizes EMV chip to enable conversion between different data protocols including different EMV standards (see Zarakas, par 0124).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize such use of EMV chip in Lyne because it would have enabled data conversion between different standards (see Zarakas, par 0124).

4.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lyne and Davis, further in view of Buhot, U.S. pat. Appl. Pub. No. 2008/0121687.
	Lyne does not explicitly teach exchanging commands in a particular sequence. However, Buhot teaches that NFC protocol requires exchanging a sequence of commands (see par 0035).


Response to Amendment
5.	Applicant’s arguments filed December 16, 2021 with respect to claims 21-40 have been considered but are deemed moot in view of new ground of rejection set forth above.
	Applicant alleges that Lyne does not teach obtaining card data from the portable device and transmitting to an issuer an authorization request comprising card data obtained from the portable device because Lyne is directed to an account-based system which maintains customer payment data within the backend system. Examiner disagrees.
	Lyne’s teaching is clearly not limited to account-based system. Rather Lyne system can be configured to work with any conventional POS used by merchants/vendors to read and process typical credit cards (see par 0037, 0047). For instance, Davis discloses such conventional POS used by a merchant to obtain card and transmit to an issuer an authorization request comprising the obtained card data (see Davis, par 0005). The examiner would like to point out that the claimed cloud-based computing device is mapped to Lyne’s central computer 250, not the whole back-end system 240 which is not a typical merchant back-end system. A typical merchant’s back-end system does not include a banking system 253. Also, most merchants/vendors do not maintain/store customer card data within the merchant back-end system. 

Conclusion
6.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/30/21